Citation Nr: 1724836	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  99-19 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a separate rating for disability to muscle group XIV, due to shell fragment wound injury to the left thigh. 

2.  Entitlement to an initial compensable rating for scar, left thigh.

3.  Entitlement to an effective date earlier than February 25, 2010, for the grant of a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to May 1966 and from May 1967 to May 1970.  He served in the Republic of Vietnam and received the Combat Action Ribbon and the Purple Heart Medal with one gold star.

The current appeal arises from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an October 2009 rating decision, the RO granted service connection for scar, left thigh at an initial noncompensable evaluation, effective July 24, 1998.

In January 2013, the Board denied an increased rating for a shrapnel fragment wound to the left thigh with partial paralysis of the anterior crural nerve.  The Veteran appealed this decision to the Court and in September 2013, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the issue. 

In a March 2014 rating decision, the RO increased the Veteran's PTSD disability rating from a 30 percent evaluation to a 50 percent evaluation, effective February 21, 2013, which was the date of the claim for increase.

In May 2014, the RO granted entitlement to a TDIU, effective February 25, 2010.

In October 2014, the Board remanded these issues for additional development.

The Board notes that since the increase from 30 to 50 percent for PTSD did not constitute a full grant of the benefits sought, the issue of entitlement to a rating in excess of 50 percent for PTSD for the period since February 21, 2013 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In an August 2015 rating decision, the RO denied entitlement to a separate rating for disability to muscle group XIV, due to shell fragment wound injury to the left thigh.

In an April 2016 decision, the Board granted a 30 percent rating, but no higher, for residuals of a shell fragment wound to the left thigh with partial paralysis of the anterior crural nerve, for the period from July 24, 1998, denied entitlement to an initial compensable rating for a left-thigh scar, denied entitlement to an effective date earlier than February 25, 2010 for an award of a TDIU and remanded the issue of entitlement to a separate rating for disability to muscle group XIV, due to shell fragment wound injury to the left thigh, for readjudication.  The Board also remanded the issue of entitlement to a rating in excess of 50 percent for PTSD for the period since February 21, 2013 for issuance of a Statement of the Case and the opportunity to perfect an appeal.

The Veteran appealed the April 2016 Board decision in regards to the issues of entitlement to an initial compensable rating for a left-thigh scar and entitlement to an effective date earlier than February 25, 2010 for an award of a TDIU to the Court.  In a November 2016 Joint Motion for Partial Remand, the Court issued an Order that vacated and remanded the claims of entitlement to an initial compensable rating for a left-thigh scar and to an effective date earlier than February 25, 2010 for an award of a TDIU.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1965 to May 1966 and from May 1967 to May 1970.  . 

2.  The record reflects that the Veteran died in June 2017.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the record reflects that the Veteran died in June 2017 while his appeal was undergoing development.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  These appeals on the merits have become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of these appeals or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of these appeals does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision). 


ORDER

The appeals are dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


